Voto concurrente del
Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 15 de mayo de 1981
Concurro con el resultado de la opinión del Tribunal por entender que, bajo las circunstancias de este caso, la sociedad de gananciales debe responder de la deuda incurrida por el cónyuge codemandado Espada en la transacción comercial, mediante la cual adquirió una participación o interés adicional en la sociedad en la que *66ya poseía un 50%. El Art. 1313 del Código Civil autoriza al cónyuge que se dedicare al comercio a adquirir o disponer de los bienes muebles dedicados a esos fines, por justa causa, sin el consentimiento del otro cónyuge. Art. 1313, según enmendado por la Ley Núm. 51 de 21 de mayo de 1976 (31 L.P.R.A. see. 3672). Tal interés en una sociedad se considera, respecto a cada uno de sus miembros y mientras la misma subsista, como un bien mueble por disposición de ley —Código Civil, 1930, Art. 268— y siendo un bien mueble dedicado a los fines del comercio de uno de los cónyuges, es susceptible de adquisición o disposición por dicho cónyuge por justa causa sin consentimiento del otro cónyuge. Id., Art. 1313. Tratándose de una transacción para la cual no se requiere el consentimiento de ambos cónyuges, la sociedad queda obligada en este caso por la actuación del esposo.
No estoy preparado, sin embargo, para aceptar la res-ponsabilidad absoluta de la sociedad de gananciales res-pecto a (1) “Todas las deudas y obligaciones contraídas durante el matrimonio por cualquiera de los cónyuges” y (2) “Los préstamos personales en que incurra cualquiera de los cónyuges”, Id., Art. 1308(1), (6), por lo que reservo mi dictamen sobre ello para un caso apropiado. (Énfasis suplido.)
-0-